                   UNITED STATES DISTRICT COURT
                WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                       1:19-cv-00226-MOC-WCM

WILLIAM ORR,                    )
         Plaintiff,             )
                                )
v.                              )
                                )
U.S. EPA,                       )  ANSWER OF DEFENDANTS
U.S. DEPARTMENT OF              )  FRENCH BROAD ELECTRIC
INTERIOR,                       ) MEMBERSHIP CORPORATION
FRENCH BORAD ELECTRIC           )     AND JEFF LOVEN
MEMBERSHIP CORPORATION,         )
U.S. FOREST SERVICE,            )
JEFF LOVEN, and                 )
U.S. FISH AND WILDLIFE SERVICE, )
           Defendants.          )

      NOW COME the Defendants French Broad Electric Membership

Cooperation (hereinafter “FBEMC”) and Jeffrey Loven (hereinafter “Loven”)

(collectively hereinafter “the Defendants”), by and through the undersigned

counsel, and hereby respond to the allegations in Plaintiff’s Complaint as follows:

                 ANSWER TO INTRODUCTORY SECTIONS

      1. Paragraph 1 of the Plaintiff’s Complaint contains a prayer for relief

         which does not require a response and, to the extent it does require a

         response, the allegations contained in paragraph 1 are denied.

      2. Paragraph 2 of the Plaintiff’s Complaint contains a prayer for relief

         which does not require a response and, to the extent it does require a



    Case 1:19-cv-00226-MOC-WCM Document 18 Filed 09/13/19 Page 1 of 11
    response, the allegations contained in paragraph 2 and all subparagraphs

    thereof are denied.

 3. As to the remaining introductory paragraphs in the Plaintiff’s Complaint,

    the Defendants admit that FBEMC sprayed on certain right-of-ways in

    May/June 2017 and in July 2019. Except as herein admitted, the

    allegations contained in the introductory paragraphs are denied.

 4. The allegations contained in the “Jurisdiction and Venue” section of the

    Plaintiff’s Complaint are denied.

 5. As to the “Cause of Action/Preliminary Statement” section of the

    Plaintiff’s Complaint, the Defendants admit that FBEMC sprays

    herbicide to maintain right-of-ways that are not self-maintained by

    property owners. As to allegations directed to other Defendants in this

    cause, these Defendants are without information sufficient to admit or

    deny those allegations and same are, therefore, denied. Except as herein

    admitted, the allegations contained in the “Cause of Action/Preliminary

    Statement” section of the Complaint are denied.

 6. As to the “Parties/Background” section of the Plaintiff’s Complaint, the

    Defendants admit that FBEMC provides electricity to Roan Mountain,

    Mitchell County, North Carolina, and admit that FBEMC is regulated by

    the North Carolina Rural Electrification Authority under the N.C.



Case 1:19-cv-00226-MOC-WCM Document 18 Filed 09/13/19 Page 2 of 11
    Electric Membership Corporation Act. As to allegations relating to

    various individuals who purportedly studied and/or loved Roan

    Mountain, and relating to the Plaintiff’s personal, medical and family

    history, the Defendants are without information sufficient to admit or

    deny those allegations and same are, therefore, denied. As to allegations

    directed to other Defendants in this cause, these Defendants are without

    information sufficient to admit or deny those allegations and same are,

    therefore, denied. Except as herein admitted, the allegations contained in

    the “Parties/Background” section of the Complaint are denied.

 7. As to the “Background/Statement of Fact” section of the Plaintiff’s

    Complaint, the Defendants admit that prior litigation occurred between

    these parties in this Court in Orr et. al v. U.S. EPA, et. al, 1:17-cv-00141-

    MR-DLH. It is admitted that FBEMC’s website discloses its right-of-

    way spraying schedule that at times has disclosed that FBEMC sprays a

    combination of Rodeo and Polaris. As to allegations directed to other

    Defendants in this cause, these Defendants are without information

    sufficient to admit or deny those allegations and same are, therefore,

    denied. Except as herein admitted, the allegations contained in the

    “Background/Statement of Fact” section of the Complaint are denied.




Case 1:19-cv-00226-MOC-WCM Document 18 Filed 09/13/19 Page 3 of 11
 8. As to the “Statutory and Regulatory Matters” section of the Plaintiff’s

    Complaint, as to all allegations which state or attempt to state a legal

    conclusion, no response is required and, to the extent a response may be

    required, said allegations are denied. As to allegations directed to other

    Defendants in this cause, these Defendants are without information

    sufficient to admit or deny those allegations and same are, therefore,

    denied. Except as herein admitted, the allegations contained in the

    “Statutory and Regulatory Matters” section of the Complaint are denied.

 9. The allegations contained in the “§1540(G)(2)(A)(I) Notice

    Requirement” section of the Plaintiff’s Complaint are denied.

 10. As to the “Federal Regulation of Pesticides – The Federal Insecticide,

    Fungicide and Rodenticide Act (“FIFRA”) in View of the Endangered

    Species Act” section of the Plaintiff’s Complaint, as to all allegations

    which state or attempt to state a legal conclusion, no response is required

    and, to the extent a response may be required, said allegations are denied.

    As to allegations directed to other Defendants in this cause, these

    Defendants are without information sufficient to admit or deny those

    allegations and same are, therefore, denied. All remaining allegations

    contained in this section of the Complaint are denied.




Case 1:19-cv-00226-MOC-WCM Document 18 Filed 09/13/19 Page 4 of 11
                       ANSWER TO “ALLEGATIONS”

      As to the “Allegations” section of the Plaintiff’s Complaint, the Defendants

respond as follows:

      1. Denied.

      2. It is admitted that the correspondence dated 5/26/17 claimed that

         glyphosate based herbicides can travel long distances from original spray

         sites resulting in hazards to protected species and their habitats. Except

         as herein admitted, the allegations contained in paragraph 2 are denied.

      3. Denied.

      4. Admit.

      5. Admit.

      6. Denied.

      7. Denied.

      8. Denied.

      9. It is admitted that the Plaintiff’s 4/30/18 Comment claimed high genome

         sensitivity of protected species to stressors such as EPA registered

         pesticides/herbicides, including glyphosate, and claimed that secondary

         toxic hydrous transport whereby pesticides/herbicides could be

         transmitted into protected species habitats with devastating




    Case 1:19-cv-00226-MOC-WCM Document 18 Filed 09/13/19 Page 5 of 11
       consequences. Except as herein admitted, the allegations contained in

       paragraph 9 are denied.

 10. Admit.

 11. It is admitted that FBEMC never informed its members of the matters

       contained in the Plaintiff’s correspondence dated 5/26/17 and in the

       Plaintiff’s 4/30/18 Comment. Except as herein admitted, the allegations

       contained in paragraph 11 are denied.

 12. It is admitted that FBEMC has not performed any environmental

       assessment or impact study. Except as herein admitted, the allegations

       contained in paragraph 12 are denied.

 13. Admit.

 14. Denied.

 15. It is admitted that FBEMC engaged in a spray program in 2017 and

       2019. Except as herein admitted, the allegations contained in paragraph

       15 are denied.

 16. Denied.

 17. The Defendants are without information sufficient to admit or deny the

       allegations contained in paragraph 17 and same are, therefore, denied.

 18.     The Defendants are without information sufficient to admit or deny the

       allegations contained in paragraph 18 and same are, therefore, denied.



Case 1:19-cv-00226-MOC-WCM Document 18 Filed 09/13/19 Page 6 of 11
 19. The Defendants are without information sufficient to admit or deny the

       allegations contained in paragraph 19 and same are, therefore, denied.

 20. Denied.

 21. Denied.

 22. Denied.

 23. It is admitted that at times in 2017 and 2019, FBEMC has utilized

       Rodeo and Polaris herbicides in its right-of-way spray program. Except

       as herein admitted, the allegations contained in paragraph 23 are denied.

 24. It is denied that these Defendants received the Plaintiff’s 4/30/18

       comment on that date. The Defendants are without information

       sufficient to admit or deny the remaining allegations contained in

       paragraph 24 and same are, therefore, denied.

 25. The Defendants are without information sufficient to admit or deny the

       allegations contained in paragraph 25 and same are, therefore, denied.

 26. The Defendants are without information sufficient to admit or deny the

       allegations contained in paragraph 26 and same are, therefore, denied.

 27.     The Defendants are without information sufficient to admit or deny the

       allegations contained in paragraph 27 and same are, therefore, denied.

 28. Admit.

 29. Admit.



Case 1:19-cv-00226-MOC-WCM Document 18 Filed 09/13/19 Page 7 of 11
 30. Admit.

 31. Denied.

 32. Admit.

 33. Denied.

 34. Admit.

 35. Admit.

 36. It is admitted that Plaintiff’s son Charles Orr has self-maintained

    FBEMC’s right-of-way easements across his property. Except as herein

    admitted, the Defendants are without information sufficient to admit or

    deny the remaining allegations in paragraph 36 and same are, therefore,

    denied.

 37. Admit.

 38. Denied.

 39. The Defendants are without information sufficient to admit or deny the

    allegations contained in paragraph 39 and same are, therefore, denied.

 40. Denied.

 41. Denied.

 42. Denied.

 43. Admit.

 44. Denied.



Case 1:19-cv-00226-MOC-WCM Document 18 Filed 09/13/19 Page 8 of 11
 45. Denied.

 46. Denied.

 47. Denied.

 48. Denied.

 49. Denied.

 50. Denied.

 51. Denied.

 52. Denied.

 53. Denied.

 54. Denied.

 55. Denied.

 56. Denied.

 57. Denied.

 58. Denied.

 59. Denied.

 60. Denied.

 61. Denied.

 62. Denied.

 63. Denied.

 64. Denied.



Case 1:19-cv-00226-MOC-WCM Document 18 Filed 09/13/19 Page 9 of 11
      65. Denied.

      66. Denied.

      67. Denied.

      WHEREFORE, the Defendants, French Broad Electric Membership

Corporation and Jeff Loven pray the Court for the following relief:

       1. That the relief prayed in the Plaintiff’s Complaint be denied.

       2. That the costs of this action be taxed against the Plaintiff.

       3. For such and further relief as the Court may deem just and proper.

      This the 13th day of September, 2019.

                                 LAW OFFICES OF JAMIE A. STOKES, PLLC



                                 _/s/ Jamie A. Stokes________________________
                                 Jamie A. Stokes
                                 Attorney for the Defendants French Broad Electric
                                 Membership Corporation and Jeff Loven
                                 One Oak Plaza, Suite 207
                                 Asheville, NC 28801
                                 (828) 253-3661




   Case 1:19-cv-00226-MOC-WCM Document 18 Filed 09/13/19 Page 10 of 11
                         CERTIFICATE OF SERVICE

           NOW COMES the undersigned counsel for the Defendants French

Broad Electric Membership Corporation and Jeffrey Loven, and hereby certifies

that on the below date, a copy of the foregoing Answer was served on the parties as

follows:

Electronically via CM/ECF to the Defendants and/or counsel as follows:

                   To the Plaintiff William Orr:
                   Billorr2001@hotmail.com

                   To Counsel for the Federal Defendants:
                   jonathan.letzring@usdoj.gov
                   CaseView.ECF@usdoj.gov
                   debbie.gaddy@usdoj.gov

   This the 13th day of September, 2019.

                         THE LAW OFFICES OF JAMIE A. STOKES, PLLC


                         __/s/ Jamie A. Stokes_____________________________
                         Jamie A. Stokes
                         Attorney for the Defendants French Broad Electric
                         Membership Corporation and Jeff Loven
                         One Oak Plaza, Suite 207
                         Asheville, NC 28801
                         828/253-3661
                         N.C. Bar No. 33795




   Case 1:19-cv-00226-MOC-WCM Document 18 Filed 09/13/19 Page 11 of 11
